DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In claim 14, lines 3 and 4, it is unclear as to what the scope of the phrase “wherein applying the support bodies to the glass sheet comprises performing a float glass process while producing the glass sheet” means? It appears this maybe intended to somehow apply the particles during a float glass process, however, this is not what the claim recites? It is unclear as to how the applying comprises performing a float glass process? The applying is already recited in line 2? In claim 14, lines 5 and 6, it is unclear as to what the scope of the phrase “above a glass transition temperature” means? Additionally, what is the glass transition temperature? Clarification and/or correction is kindly requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 15, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by WO 2009/074712, cited by the applicant.
           WO ‘712 teaches a method of applying supporting bodies (i.e. particles) to a glass sheet in a float glass process wherein the glass sheet has a glass transition temperature (i.e. softens) so that the supporting strictures fuse to the glass sheet. Refer to figure 1, the Abstract, page 3, liners 26-29, page 4, lines 5-18, page 5, lines 24-26, page 7, lines 1-17 and page 8, lines 27-28. With regards to claim 15, see the Abstract. With regards to claims 21 and 23, see figure 1.
    Claim(s) 14, 15, 17, 18, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sakoske et al (2004/0237590), cited by the applicant.
            Sakoske et al  teaches a method of applying supporting bodies (i.e. particles) to a glass sheet in a float glass process wherein the glass sheet has a glass transition temperature (i.e. softens) so that the supporting strictures fuse to the glass sheet. Refer to figure 1 and paragraphs [0006], [0017], [0025], [0026], [0027], [0028], [0029], [0030] .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 16-20, 22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/074712 in view of Benson et al (4683154), cited by the applicant.
            The primary reference teaches the invention substantially as claimed except for the supports being made of glass, the diameter thereof and spacing thereof per claims 16, 17, 19 and 20. 
             Benson teaches to include welded glass spheres 20 onto a glass sheets 12, 14 in an insulated vacuum glazing unit. Refer to figures 1-4, along with the Abstract. 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to WO ‘712 to form the supports of glass spheres, as is taught to be known by Benson et al, in order to properly space the glass sheets in the glazing unit. With regards to claim 16, it would be obvious to apply the support bodies (i.e. glass spheres) to the glass sheet before the sheet enters a lehr since Benson does not show a lehr. With regards to claims 17 and 18, see the Abstract. With regards to claims 19 and 20, see column 4, lines 41-62 in Benson et al. With regards to claim 22, it would be obvious to transport the glass sheet of the recited speed since WO ‘712 does generally teach the sheet as moving in a float glass process and one would move the sheet at whatever speed is needed to properly apply the supports thereon. With regards to claim 24, it would be obvious to include a plurality of outlets in the feeding device in order to apply more supports at a faster rate and/or coverage area. With regards to claim 25, it would be obvious to include a plurality of feeding devices in order to apply .                    
 Claims 16, 19, 20, 22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoske et al (2004/0237590) in view of Benson et al (4683154), cited by the applicant.
            The primary reference teaches the invention substantially as claimed except for the supports the diameter thereof and spacing thereof per claims 19 and 20. 
             Benson teaches to include welded glass spheres 20 onto a glass sheets 12, 14 in an insulated vacuum glazing unit with a size and/or spacing recited in claims 19 and 20. Refer to figures 1-4, the Abstract and column 4, lines 41-62. 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to WO ‘712 to form the glass supports of glass spheres with the recited diameter and spacing, as is taught to be known by Benson et al, in order to properly space the glass sheets in the glazing unit. With regards to claim 16, it would be obvious to apply the support bodies (i.e. glass spheres) to the glass sheet before the sheet enters a lehr since Benson does not show a lehr. With regards to claim 22, it would be obvious to transport the glass sheet of the recited speed since Sakoske et al does generally teach the sheet as moving in a float glass process and one would move the sheet at whatever speed is needed to properly apply the supports thereon. With regards to claim 24, it would be obvious to include a plurality of outlets in the feeding device in order to apply more supports at a faster rate and/or coverage area. With regards to claim 25, it would be obvious to include a plurality of feeding devices in order to apply more supports at a faster rate and/or coverage area. With regards to claim 26, see figure 4 in Benson et al. With regards to claim 27, see the figures and Abstract in Benson et al.                    
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        02/27/2021